IN THE SUPREME COURT OF THE STATE OF NEVADA


                  COREY J. STRZYZEWSKI,                                   No. 64318
                  Appellant,
                  vs.
                  GABRIEL BYRNES, OFFENDER
                  MANAGEMENT ADMINISTRATOR;
                                                                             FILED
                  DR. ROBERT BANNISTER; SHANNON                              MAY 2 7 2014
                  MOYLE; RON SCHRECKENGOST;                                  TRACE K. LINDEMAN
                                                                          CLERUF SUPREME COURT
                  AND LISA WALSH,
                                                                         BY Ste__
                  Resoondents.                                             DEPUTY CLER



                                         ORDER DISMISSING APPEAL

                              This is a proper person appeal from a district court order
                  denying a petition for a writ of mandamus and dismissing a civil rights
                  complaint. First Judicial District Court, Carson City; James E. Wilson,
                  Judge.
                               Notice of entry of the August 22, 2013, district court order
                  challenged in this appeal was served on appellant by United States mail
                  on August 29, 2013. Because service of the notice of entry was by mail,
                  appellant had 33 days from the date of service to file his notice of appeal in
                  the district court.   See NRAP 4(a)(1); NRAP 26(c). Appellant's notice of
                  appeal was therefore due to be filed in that court on or before October 1,
                  2013. Appellant, however, did not file his notice of appeal in the district
                  court until October 28, 2013, beyond the 33-day period for filing that
                  document. Since appellant's notice of appeal was untimely filed, we lack
                  jurisdiction to consider this appeal.       See Healy v. Volkswagenwerk
                  Aktiengesellschaft, 103 Nev. 329, 331, 741 P.2d 432, 433 (1987) (noting
                  that an untimely notice of appeal fails to vest jurisdiction in this court).
                  Accordingly, we dismiss this appeal for lack of jurisdiction. And in light of

SUPREME COURT
        OF
     NEVADA


(0) 1947A    ea
                                                                                       1 9 -110
                  our dismissal of this appeal, we deny as moot all motions and other
                  requests for relief currently pending in this appeal. Thus, the clerk of this
                  court is directed to return, unfiled, the civil proper person appeal
                  statement that was provisionally received in this court on February 12,
                  2014.
                              It is so ORDERED.




                                                                        Pideutur
                                                               Pickering


                                                              coo        ,
                                                                                             J.
                                                               Parraguirre



                                                               Saitta



                  cc: Hon. James E. Wilson, District Judge
                       Corey J. Strzyzewski
                       Attorney General/Carson City
                       Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    ce